     Case 1:20-cv-00742-PLM-RSK ECF No. 5 filed 08/28/20 PageID.38 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ALBERT LEE GARRETT, JR.,

                     Petitioner,                   Case No. 1:20-cv-742

v.                                                 Honorable Paul L. Maloney

KIM WORTHY,

                     Respondent.
____________________________/

                                        JUDGMENT

              In accordance with the opinion entered this day:

              IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases as duplicative and

frivolous.



Dated:    August 28, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
